Citation Nr: 1641645	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for the period from March 28, 2002 to February 4, 2011 for coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this decision, the RO granted service connection for coronary artery disease (claimed as ischemic heart disease) and assigned a 10 percent evaluation as of November 29, 2004 and a 60 percent evaluation as of February 4, 2011.  

The Veteran subsequently filed a notice of disagreement with this decision regarding the effective dates assigned.  In a July 2013 rating decision, the RO granted an earlier effective date of March 28, 2002 for the grant of service connection.  A Statement of the Case issued the same month addressed both: 1) the March 28, 2002 effective date of service connection, and 2) the February 4, 2011 effective date for the 60 percent evaluation.  In his subsequent formal appeal of the July 2013 rating decision on VA Form 9, the Veteran specifically stated that he was appealing only for a higher evaluation of the service-connected coronary artery disease for the period from March 28, 2002 to February 4, 2011, the date on which the disability rating was raised from 10 percent to 60 percent.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim as one for increased rating of his service-connected coronary artery disease during this period, rather than merely an effective date claim, to provide the greatest possible consideration of the matter on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's September 2013 formal appeal on VA Form 9, he stated that he requested a prescription of Viagra from his primary care physician at the Panama City, Florida VA Medical Center, a Dr. S., and was denied by unidentified doctors in Biloxi, Mississippi on account of his heart condition.  The Veteran estimated that this occurred in 2006.  A review of outpatient records from the Panama City, Florida VA Medical Center as well as the Pensacola, Florida VA Medical Center dated from October 2002 to April 2013, collectively, does not reveal any documents detailing the Veteran's request and subsequent denial of a Viagra prescription as due to his heart condition.  If such evidence were to be found and added to the claims file, it would assist the Board in properly assessing the severity of the Veteran's coronary artery disease during the period from March 28, 2002 to February 4, 2011. 

In addition, the Veteran also stated on the September 2013 VA Form 9 that he was admitted to the hospital in both 2008 and 2010 for his heart condition, and that he reported having a stroke in 2010 when he was admitted to the hospital at that time.  According to him, his treating physicians did not diagnose him with a stroke but prescribed him medications to include nitroglycerin.  A review of the claims file does not reveal any records detailing the Veteran's reported hospital admissions in either 2008 or 2010.  Again, if such evidence were to be located and added to the claims file, it would assist the Board in properly assessing the severity of the Veteran's coronary artery disease during the period from March 28, 2002 to February 4, 2011. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for coronary artery disease during the period from March 28, 2002 to February 4, 2011, to specifically include reported hospital admissions in 2008 and 2010.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Furthermore, regardless of how the Veteran responds, the RO must request records from the Pensacola, Florida VA Medical Center and the Panama City, Florida Community Based Outpatient Clinic documenting any treatment the Veteran received for coronary artery disease during the period from March 28, 2002 to February 4, 2011. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection claim must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and it must set out an explicit rationale for any decision contained within.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




